IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GERARD GRIMM, ON BEHALF OF               : No. 52 WAL 2018
KATHERINE A. GRIMM, DECEASED,            :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (FEDERAL EXPRESS                   :
CORPORATION),                            :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.